Reasons For Allowance
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitation of the claims the prior arts made of record fail to suggest  a liquid crystal display device including an antenna coil, the device comprising:  5 a bezel, the bezel including a front bezel and a rear bezel and housing the liquid crystal panel and the backlight 10using the front bezel and the rear bezel in combination, the front bezel disposed on a liquid crystal panel. side and provided with an opening superposed on a display region of the liquid crystal panel, the rear bezel disposed on a backlight side, 15the rear bezel including an antenna coil formed from a conductive material and an outer edge positioned outside the antenna coil in a clan view, the antenna coil electrically insulated from the front bezel and the outer edge of the rear bezel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845